I concur in both the judgment and the opinion. I write separately to emphasize that the failure to submit the 1984 compromise agreement between appellant and Janet Waters to the common pleas court for approval and filing has no bearing on the outcome of this case. For the many reasons set forth in the principal opinion, the existence of this compromise agreement does not prevent the minor child or the state of Ohio from pursuing a separate claim for support. See, generally,Ransome v. Lampman (1995), 103 Ohio App.3d 8, 658 N.E.2d 313;Lewis v. Chapin (1994), 93 Ohio App.3d 695, 639 N.E.2d 848;Park v. Ambrose (1993), 85 Ohio App.3d 179, 619 N.E.2d 469;Rees v. Heimberger (1989), 60 Ohio App.3d 45, 573 N.E.2d 189;Johnson v. Norman (1981), 66 Ohio St.2d 186, 20 O.O.3d 196,421 N.E.2d 124; Viera v. Woolum (Aug. 6, 1987), Franklin App. No. 86AP-867, unreported, 1987 WL 15311.